DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8-13 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by OJALA (US 2017/0284839 A1).
Referring to Claim 1, OJALA teaches a system (Title) for handling data (environmental measurements)  in an underwater acoustic sensors network (sensor nodes in a sensor node network)  (Abstract), the system comprising:
sensor node network manager 104), the computing system comprises a processor (processor 104a) and a memory (storage media 104b) in communication with the processor (The processing used by an example implementation of a sensor node network manager 104 may involve distributed resources, such as distributed processing and distributed data storage resources), wherein the memory (storage media 104b) stores a set of instructions (storage media 104b) executable by the processor (processor 104a), the set of instructions (instructions for performing sensor node network management functions) when executed by the processor (processor 104a) ([0054]), causes the processor to:
receive a primary data from a plurality of master nodes ([0131]; step 222, the sensor node network manager receives a plurality of environmental measurements generated by a respective plurality of sensor nodes in the network; wherein or the plurality of sensor nodes may be a selected set of the sensor nodes in the network);
process the primary data to obtain a resultant data, the resultant data is of a reduced size ([0126]; The information corresponding to each sensor and hence to each known location is stored in the network server together with time stamp information. The data could be stored as raw data in compressed sensing domain collected from the nodes or as processed location data);
transmit the resultant data to at least one gateway ([0130]; sensor node network manager may operate as a M2M Gateway therefore, data transferred to the network sensor node network manager would be transferred to the gateway).
Referring to Claim 4, OJALA teaches the system of claim 1, wherein the system further comprises a receiver configured to receive signal data from the plurality of master nodes ([0015];  each node conducting a measurement task increases the transmission bandwidth requirements since it is simultaneously acting as a receiver and transmitter for the data captured by the other nodes).

Referring to Claim 5, OJALA teaches the system of claim 4, wherein the processor further: transforms the signal data to the primary data ([0126]; the information corresponding to each sensor and hence to each known location is stored in the network server together with time stamp information. The data could be stored as raw data in compressed sensing domain collected from the nodes or as processed location data).

Referring to Claim 8, OJALA teaches the system of claim 1, where the primary data is processed using one or more data reduction algorithms ([0102]; the number of transform coefficients selected by the compressed sensing algorithm depends on the requirements for the reconstructed signal).

Referring to Claim 9, OJALA teaches the system of claim 4, wherein the system further comprises a transmitter ([0015]; each node simultaneously acts as a receiver and transmitter for the data captured by the other nodes; therefore, conducting a measurement task increases the transmission bandwidth requirements) configured to transmit the resultant data to one or more gateways ([0081]; the sensor nodes in the network 100 or the connecting sensor node 102, generate the sparse signal transformed into the compressed domain as described above with reference to FIGS. 2-5. The sparse signal transformed into the compressed domain is transmitted to the sensor node network manager 104 (e.g. on a M2M gateway or sensor network server) for reconstruction and similarity analysis).

Referring to Claim 10, OJALA teaches a method for configuring an underwater acoustic sensors network comprises:
providing at least one cluster (sensor node network 100) below a surface of a body of water (inherent based on [0123] underwater conditions), each cluster (sensor node network 100) comprises a plurality of sensor nodes (Fig. 1A) and a master node (connecting sensor 102) connected to the plurality of sensor nodes ([0055]; both the sensors in the sensor nodes in the existing sensor node network 100 and the connecting sensor 102 detect the physical event 106 within their respective ranges);
providing an underwater computing system (sensor node network manager 104), the computing system coupled to the master node (connecting sensor 102) of the at least one cluster (sensor node network 100) ([0055]);
receiving, by the underwater computing system (sensor node network manager 104), from the master node, a primary data ([0131]; step 222, the sensor node network manager receives a plurality of environmental measurements generated by a respective plurality of sensor nodes in the network; wherein or the plurality of sensor nodes may be a selected set of the sensor nodes in the network);
processing, by the underwater computing system (sensor node network manager 104), using one or more data reduction algorithms ([0102]; the number of transform coefficients selected by the compressed sensing algorithm depends on the requirements for the reconstructed signal), the primary data to obtain a resultant data of a reduced size ([0126]; The information corresponding to each sensor and hence to each known location is stored in the network server together with time stamp information. The data could be stored as raw data in compressed sensing domain collected from the nodes or as processed location data);
sensor node network manager 104), the resultant data ([0126]; The information corresponding to each sensor and hence to each known location is stored in the network server together with time stamp information. The data could be stored as raw data in compressed sensing domain collected from the nodes or as processed location data) to one or more gateways ([0130]; sensor node network manager may operate as a M2M Gateway therefore, data transferred to the network sensor node network manager would be transferred to the gateway).

Referring to Claim 11, OJALA teaches the method of claim 10 wherein the method further comprises the step of optimizing positions ([0056]; co-location, or contextual similarity, or contextual relation of a sensor node and a sensor node network) of the master node and the underwater computing system (sensor node network manager 104) for minimizing end to end delays and power consumption ([0182]; wireless connections are established for transmitting information between the network nodes and forwarding messages to the service provider controlling the WSN. A sensor node shares information with the nearest neighbor to save power and minimize radio disturbances).

Referring to Claim 12, OJALA teaches an underwater acoustic sensors network comprising:
a plurality of sensor nodes (sensor node network 100) configured to be deployed underwater (inherent based on [0123] underwater conditions), the plurality of the sensor nodes (sensor node network 100)  arranged into at least one cluster (sensor node network 100 in FIG. 1 arranged in a cluster), each of the at least one cluster comprises a master node (connecting sensor 102);
a low power underwater computing system (sensor node network manager 104) coupled to the master node (connecting sensor 102), the computing system comprises a processor (processor 104a) and a memory (storage media 104b) in communication with the processor (the processing used by an example implementation of a sensor node network manager 104 may involve distributed resources, such as distributed processing and distributed data storage resources), wherein the memory (storage media 104b) stores a set of instructions (instructions for performing sensor node network management functions) executable by the processor (processor 104a), the set of instructions when executed by the processor (processor 104a) ([0054]), cause the processor to:
receive a primary data from the master node ([0131]; step 222, the sensor node network manager receives a plurality of environmental measurements generated by a respective plurality of sensor nodes in the network; wherein or the plurality of sensor nodes may be a selected set of the sensor nodes in the network);
process the primary data using one or more data reduction algorithms to obtain a resultant data, the resultant data is of a reduced size ([0126]; The information corresponding to each sensor and hence to each known location is stored in the network server together with time stamp information. The data could be stored as raw data in compressed sensing domain collected from the nodes or as processed location data);
transmit the resultant data to a gateway ([0130]; sensor node network manager may operate as a M2M Gateway therefore, data transferred to the network sensor node network manager would be transferred to the gateway).

Referring to Claim 13, OJALA teaches the underwater acoustic sensors network of claim [0182]; wireless connections are established for transmitting information between the network nodes and forwarding messages to the service provider controlling the WSN. A sensor node shares information with the nearest neighbor to save power and minimize radio disturbances).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over OJALA as applied to Claim(s) 1 above, and further in view of PETRIA (WO 2018/004643 A1). 
Referring to Claim 2, OJALA doesn’t explicitly teach the processor comprises a hypervisor and a plurality of virtual machines, each of the plurality of virtual machines coupled to each of the plurality of master nodes; however, OJALA does teach sparse signal transformed into the compressed domain is transmitted to the sensor node network manager 104 (e.g. on a M2M gateway or sensor network server) for reconstruction and similarity analysis. To transport the transformed sparse signal efficiently, the transform coefficients may be quantized and packetized in for example JavaScript Object Notation (JSON) data structure in real-time protocol (RTP) payload ([0081]).  Therefore, it would have been obvious that the processor of OJALA comprises a hypervisor and a plurality of virtual machines, each of the plurality of virtual machines coupled to each of the plurality of master nodes, since M2M gateways of OJALA bridge one or more locally networked devices to a wired or wireless broadband connection and will host various applications and networking stacks, running on virtual machines on one or more CPU cores.
PETRIA teaches sensors 105a-d include such examples as an aerial, ground-based, or underwater drone ([0019]) including a computer processor and/or communications module to allow each device 105a-d to interoperate with one or more other devices (e.g., 105a-d) or systems in the environment ([0016]).  Connect to one or more gateway devices (e.g., 150) ([0021]), and adapted to execute any operating system, including Linux, UNIX, Microsoft Windows, Apple OS, Apple iOS, Google Android, Windows Server, etc., as well as virtual machines adapted to virtualize execution of a particular operating system ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OJALA to include the processor that comprises a hypervisor and a plurality of virtual machines, each of the plurality of virtual machines coupled to each of the plurality of master nodes as taught by PETRIA for the purpose of reducing space, energy and server maintenance, increasing speed, efficiency, flexibility and portability; thereby utilizing more of system’s available resources and provide greater IT mobility by easily moving between different servers because multiple virtual machines can run off of one physical server since a plurality of master nodes in a plurality of clusters would be coupled and transmitting data from their respective clusters.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
	
Referring to Claim 3, OJALA, as modified,  teaches the system of claim 2, wherein at least one of the plurality of virtual machine (M2M gateway) is configured for real-time application of an underwater acoustic sensors network ([0081]; a M2M gateway or sensor network server) for reconstruction and similarity analysis. To transport the transformed sparse signal efficiently, the transform coefficients may be quantized and packetized in for example JavaScript Object Notation (JSON) data structure in real-time protocol (RTP) payload).

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OJALA as applied to Claim(s) 1 and 12 above, and further in view of Albarakati, NPL, (Real-Time Underwater Computing System," 2018 IEEE Symposium on Computers and Communications (ISCC), 2018, pp. 00890-00896, doi: 10.1109/ISCC.2018.8538617).
Referring to Claim 6, although OJALA doesn’t explicitly teach the primary data is processed using one or more data reduction algorithms based on association rule mining; however, OJALA does teach efficiently transporting transformed sparse signal, by having the transform coefficients quantized and packetized in “for example” JavaScript Object Notation (JSON) data structure in real-time protocol (RTP) payload. The compressed domain transform coefficients are, “for example”, vector quantized jointly. Hence, all the coefficients are in a single vector using standard vector quantization tools. The bit stream may further be entropy coded, for example with Huffman coding. Alternatively, each transform coefficient may be scalar quantized and further entropy coded to lower the bit stream size. In one example, the transform coefficients are packetized as floating-point numbers in a JSON data structure ([0081]).  Therefore, it would be obvious that OJALA would teach the primary data is processed using one or more data reduction algorithms based on association rule mining since OJALA uses JavaScript Object Notation (JSON) data structure in real-time protocol (RTP) payload and since the cross platform library implemented in Java is sequential pattern miming framework.
Furthermore, Albarakati teaches the primary data is processed using one or more data reduction algorithms based on association rule mining (PG. 00895, Left Col. Ln. 31-54; Simulation setting; SPMF, which is implemented in the Java platform is an open-source data-mining library that supports more than 120 algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OJALA to include primary data that 

Claim 14 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OJALA as applied to Claim(s) 1 and 12 above, and further in view of Patton (US 2018/0276351 A1).
Referring to Claim 7, although OJALA teaches one or more data reduction algorithms ([0102]; the number of transform coefficients selected by the compressed sensing algorithm depends on the requirements for the reconstructed signal), OJALA doesn’t explicitly teach apriori algorithm.
Patton teaches an apriori algorithm ([0124]; apply artificial intelligence approaches (e.g., machine learning approaches, etc.) including any one or more of: unsupervised learning (e.g., using an Apriori algorithm)[…] a clustering method (e.g., k-means clustering, expectation maximization, etc.), an associated rule learning algorithm (e.g., an Apriori algorithm, an Eclat algorithm, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of OJALA to have one or more data reduction algorithms to include an apriori algorithm as taught by Patton for the purpose of identifying the frequent individual items in the database and extending them to larger and larger item sets as long as those item sets appear sufficiently often in the database this is beneficial especially for data processed using algorithms for data reduction based on association rule mining. 

Claim 15 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Novick, (US 2009/0257312 A1) teaches autonomous sonar system and method.
Youngbull (US 2016/0134433 A1) teaches underwater multi-hop communications network.
Futernik (US 2003/0137930 A1) teaches method and apparatus for routing information in satellite communication networks.
Hanjiang (NPL;  Software-Defined Architectures and Technologies for Underwater Wireless Sensor Networks: A Survey," in IEEE Communications Surveys & Tutorials, vol. 20, no. 4, pp. 2855-2888, Fourthquarter 2018, doi: 10.1109/COMST.2018.2842060). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/AMIE M NDURE/Examiner, Art Unit 3645